DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on February 03, 2022 in which claims 1-9 are presented for examination.

Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Na et al. US Publication No. US 20190200187 A1,  failed to show “edge based sensor actuation and control in Internet of Things (IoT) network, the method comprising steps of: selecting, by one or more hardware processors, an initial set of sensors among a plurality of sensors deployed in the loT network to monitor a Region of interest (ROI) and provide sensor data for an loT application, wherein the initial set of sensors comprise a combination of active sensors and passive sensors, and wherein the active sensors are selected in accordance with a range criteria and preset power constraint for the loT application; activating, by the one or more hardware processors, the initial set of sensors, wherein one or more parameters associated with each of the active sensors are activated in a first mode of operation and each of the active sensors are set to a first set of parameter values when activated in the first mode of operation for detecting a basic event in the ROI; receiving, by the one or more hardware processors, sensor data from the initial set of sensors; preprocessing, by the one or more hardware processors, the sensor data by: applying time stamps on the sensor data received from each of the initial set of sensors for time synchronizing the sensor data; and reducing dimensions of the time stamped sensor data using dimension reduction technique to obtain a reduced dimension sensor data: fusing, by the one or more hardware processors, the reduced dimension sensor data associated with each of the initial set of sensors in accordance with a chronological order of the time stamps to generate a plurality of fused datasets from the reduced dimension sensor data, wherein each fused dataset from the plurality of fused datasets represents a virtual sensor comprising a combination of sensor data from each of the initial set of sensors, wherein data associated with the virtual sensor has matching time stamps: detecting, by the one or more hardware processors, the basic event by processing the plurality of fused datasets; activating, by the one or more hardware processors on detection of the basic event, the active sensors and one or more additional active sensors from the plurality of sensors to a second mode of operation to  seamlessly track the basic event, wherein the one or more parameters associated with each of the active sensors and the one or more additional sensors are set to a second set of parameter values when activated in the second mode of operation; generating and sending, by the one or more hardware processors, a request code to the active sensors and the one or more additional active sensors to change an excitation signal of the active sensors and the one or more additional active sensors in accordance to a main event of interest to be monitored, wherein the main event is associated with the tracked basic event; receiving, by the one or more hardware processors, the sensor data at higher resolution from the active sensors and the one or more additional active sensors operating in the second mode of operation; and repeating, by the one or more hardware processors, the steps of pre-processing, fusing and processing the sensor data, received from the active sensors and the one or more additional active sensors operating in the second mode of operation, to detect and track the main event of interest.” These claimed features being present in independent claims 1, 5, 9 and in conjunction with all the other claimed limitations render claims 1, 5 and 9 allowable over the prior art of record.

As per claims 2-4 and 6-8, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims1, 5 and 9. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 517 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
April 28, 2022